This is an appeal from a final judgment of VIC TANNY OF FLORIDA, INC. who was the defendant in the trial court. The facts indicate that the Appellees were patrons at VIC TANNY’s when one of TANNY’s employees broke into the Appellees’ locker and stole certain personal property from the Appellees.
The Appellant herein seeks reversal on several grounds, two of which the Court finds to be meritorious. First of all the record indicates that the trial of these cases was heard by Judge Edelstein but the Final Judgment was entered by Judge Newman. Such action clearly requires reversal of both judgments (See Bradford v. Foundation & Marine Construction Co., 182 So.2d 447, (Fla.2d DCA 1966). The other error by the trial court was permitting the introduction of hearsay evidence to prove the value of some of the property taken.
We agree with the findings of the trial court that the Appellant was liable for the losses incurred by the Appellees, however, for the reasons above stated, we hereby vacate the judgments of the trial court and remand this cause for new trials on the issue of damages.
REVERSED AND REMANDED.